Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
Applicant’s election without traverse of Invention I to claims 1-7 in the reply filed on August 9, 2022 is acknowledged.  Acknowledgement is made of the corresponding amended claims, in which: 
Claims 8-18 are currently amended.  
Claims 1-18 are currently pending and an Office action on the merits follows.
Drawings
The drawings submitted on May 25, 2021 have been reviewed and accepted by the examiner.
Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Dependent claim 8 introduces several repetitive elements from independent claim 1, including, but not limited to, reciting “the processor,” “the communication hardware,” “the SAS,” “the spectrum-allocation-related message,” “the spectrum allocation.”  There is insufficient antecedent basis for this limitation in the claim.  Claims 9-13 are indefinite as they depend on an indefinite base claim.
Dependent claim 15 introduces several repetitive elements from independent claim 1, including, but not limited to, reciting “the processor,” “the communication hardware,” “the SAS,” “the spectrum-allocation database.”  There is insufficient antecedent basis for these limitations in the claim.  Claims 16-17 are indefinite as they depend on an indefinite base claim.
Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-18 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Pub No.: US-20210029549-A1 (herein “Notargiacomo”).

Claims 1 and 7
Consider claim 1, Notargiacomo teaches a spectrum-database server (see Notargiacomo Fig. 1, [0053], note base station 100 with database) comprising a processor (see Notargiacomo [0017] note processor) and communication hardware (see Notargiacomo [0017] note), wherein the processor is configured to control the spectrum-database server to: 
receive, via the communication hardware, spectrum-allocation-related messages related to spectrum allocations to base stations associated with multiple different spectrum allocation systems (SASs) (see Notargiacomo [0054] note receiving configuration data, Key Performance Indicators, any CBRS PAL numbers, CBRS channels, etc. and load the data into the database for subsequent use in configuring the eNodeBs/gNodeBs/DUs); 
maintain a spectrum-allocation database based on information in the spectrum-allocation- related messages (see Notargiacomo [0054] load the data into the database for subsequent use in configuring the eNodeBs/gNodeBs/DUs); and 
make the spectrum-allocation database available to the multiple different SASs via the communication hardware (see Notargiacomo Fig. 1, [0020], [0057], [0058] note the supervisor 110 of base station 100 allocates CBRS channels for each network operator which registers with the CBRS-Daemon that may be coupled to different SAS for each operator).
Claim(s) 7 is/are rejected for at least the same reason(s) set forth in claim 1.

Claim 2 and 9
Consider claim 2, Notargiacomo teaches wherein: the multiple different SASs are configured to be operated by two or more different companies (see Notargiacomo [0020] note each CBRS-Daemon may be coupled to a different SAS, i.e. Operator A, Operator B); and 
the spectrum-database server is configured to refrain from including any base station- specific or company-specific information in the spectrum-allocation database (see Notargiacomo Fig. 4, [0065] note refrain from company-specific information).
Claim(s) 9 is/are rejected for at least the same reason(s) set forth in claim 2.

Claims 3 and 10
Consider claim 3, Notargiacomo teaches wherein the information in a spectrum- allocation-related message comprises one or more of: 
information corresponding to a spectrum-grant message transmitted from a SAS to a base station (see Notargiacomo [0060] note SAS sends license grant to the CBRS-Daemon for the base station 100); 
information corresponding to a heartbeat message transmitted from a base station to a SAS (see Notargiacomo [0074]-[0075] note heartbeat request/response); and 
information corresponding to a spectrum-revocation message transmitted from a SAS to a base station (see Notargiacomo [0075] note CBRS-Dameon receives indication that from the SAS that the grant for a given CBRS channel is to be revoled).
Claim(s) 10 is/are rejected for at least the same reason(s) set forth in claim 3.

Claims 4 and 11
Consider claim 4, Notargiacomo teaches wherein the spectrum-database server is configured to maintain the spectrum-allocation database to identify, for each spectrum allocation, a geographical location of the base station associated with the spectrum allocation (see Notargiacomo [0053] note location), an amount of spectrum allocated (see Notargiacomo [0053] note power, Fig. 4, [0061] channels allocated along with associated parameters), a time of grant of the spectrum allocation (see Notargiacomo [0081] note time-dependent grant), and, if available, a time of continued use of the spectrum allocation and a time of spectrum deallocation (considered unavailable).
Claim(s) 11 is/are rejected for at least the same reason(s) set forth in claim 4.

Claims 5, 12, and 17
Consider claim 5, Notargiacomo teaches wherein the spectrum-database server is part of a 5G CBRS system (see Notargiacomo [0018] note CBRS).
Claim(s) 12 and 17 is/are rejected for at least the same reason(s) set forth in claim 5.

Claims 6 and 13
Consider claim 6, Notargiacomo teaches wherein: at least one spectrum-allocation-related message is a multi-allocation communication received from a domain proxy that handles communications between multiple base stations and the SAS (see Notargiacomo Fig. 4, [0065] note allocations for eNB A/baseband processor 105A, eNB B/baseband processor 105B…N); and 
the multi-allocation communication comprises information regarding multiple different spectrum allocations for multiple different base stations (see Notargiacomo Fig. 4, [0065] note eNB A allocated CBRS channels 1-3 on licensed band A, eNB B…eNB N).
Claim(s) 13 is/are rejected for at least the same reason(s) set forth in claim 6.

Claims 8 and 14
Consider claim 8, Notargiacomo teaches a wireless communication system comprising the spectrum-database server of claim 1 and a domain proxy (see Notargiacomo [0020], [0058] note CBRS-Daemon 114 acts as a domain proxy) comprising a processor and communication hardware, wherein the processor is configured to control the domain proxy to: 
receive, via the communication hardware, SAS-to-base station messages from a SAS and transmit each SAS-to-base station message to a base station associated with the SAS, wherein the SAS-to-base station messages include a spectrum-allocation-related message related to a spectrum allocation to a base station associated with the SAS (see Notargiacomo Fig. 3, [0054] note CBRS-Daemon receiving  configuration data from the SAS and providing it to the base station 100); 
detect receipt of the spectrum-allocation-related message (see Notargiacomo Fig. 3, [0054] note CBRS-Daemon receiving  the configuration data from the SAS); and 
transmit, via the communication hardware, information related to the spectrum allocation to a spectrum-database server configured to receive spectrum-allocation information from multiple different domain proxies associated with multiple different SASs (see Notargiacomo [0054] note CBRS-Daemon receiving for the base station 100 configuration data, Key Performance Indicators, any CBRS PAL numbers, CBRS channels, etc. and load the data into the database for subsequent use in configuring the eNodeBs/gNodeBs/DUs), maintain a spectrum-allocation database based on the spectrum-allocation information (see Notargiacomo [0054] load the data into the database for subsequent use in configuring the eNodeBs/gNodeBs/DUs), and make the spectrum-allocation database available to the multiple different SASs (see Notargiacomo Fig. 1, [0020], [0057], [0058] note the supervisor 110 of base station 100 allocates CBRS channels for each network operator which registers with the CBRS-Daemon that may be coupled to different SAS for each operator).
Claim(s) 8 is/are rejected for at least the same reason(s) set forth in claim 1.

Claims 15 and 18
Consider claim 15, Notargiacomo teaches a wireless communication system comprising the spectrum-database server of claim 1 and a SAS comprising a processor and communication hardware, wherein the processor is configured to control the SAS to: 
access, via the communication hardware, a spectrum-allocation database from a spectrum- database server, wherein the spectrum-allocation database identifies spectrum allocations to multiple different base stations associated with the SAS and one or more other SASs (see Notargiacomo [0054] note base station 100 receiving configuration data, Key Performance Indicators, any CBRS PAL numbers, CBRS channels, etc. and load the data into the database for subsequent use in configuring the eNodeBs/gNodeBs/DUs from the SAS); and 
use the spectrum-allocation database to control spectrum allocations to base stations associated with the SAS (see Notargiacomo Fig. 1, [0020], [0057], [0058] note the supervisor 110 of base station 100 allocates CBRS channels for each network operator which registers with the CBRS-Daemon that may be coupled to different SAS for each operator).
Claim(s) 18 is/are rejected for at least the same reason(s) set forth in claim 15.

Claim 16
Consider claim 16, Notargiacomo teaches wherein the two or more SASs are configured to be operated by two or more different companies (see Notargiacomo [0020] note each CBRS-Daemon may be coupled to a different SAS, i.e. Operator A, Operator B).
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS C HAMMONDS whose telephone number is (571)270-3193. The examiner can normally be reached M-F 10:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SRILAKSHMI KUMAR can be reached on (571) 272-7769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARCUS HAMMONDS/Primary Examiner, Art Unit 2647